      Case 3:19-cv-04914-LC-EMT Document 23 Filed 08/24/20 Page 1 of 2



                                                                            Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

PETER GATLYN,
    Plaintiff,

vs.                                             Case No.: 3:19cv4914/LAC/EMT

SERGEANT LOWERY, et al.,
     Defendants.
__________________________/



                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on July 24,

2020 (ECF No. 22).         Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

22) is adopted and incorporated by reference in this order.
       Case 3:19-cv-04914-LC-EMT Document 23 Filed 08/24/20 Page 2 of 2



                                                                        Page 2 of 2

       2.     The case is DISMISSED without prejudice due to Plaintiff’s failure

to comply with orders of the court.

       DONE AND ORDERED this 24th day of August, 2020.



                                      s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv4914/LAC/EMT
